Title: Joseph Dougherty to Thomas Jefferson, 1 June 1810
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Sir
            City of Washington 
                     June 1st 1810
          
           Yours of the 14 
                   
                     24 
                     th May came duly to hand,
          The plan you have determined on of furnishing your state with merino sheep, is another proof of your zeal for the independance of your country, but that is nothing new. Sir, when Colo. Humphreys was here 
                     in this city some time ago, he put us all to silence with the constant sound of patriotism and his great exertions to promote domestic manufacturies. now sir to let that gentleman see, what patriotism is is, and where it is to be found in its purity.
          will you give me leave to have that part of your letter made public, where it treats of your method of furnishing your state gratis with ful bread merinoes.
           Sir I have made all possible enquiry respecting the post rider you make mention of in your letter, but can hear of none—that goes from here to Charlottesville, there is one rider from Fredericksburgh to Charlottesville once a weak. I can think of no other way of getting the dog you were so good as to give me, but by going for him, and this I would freely do, If my circumstances would admit it.
			 but as I
			 am
			 struggling to pay some money I owe to the bank, and some to Mr du Pont, I cannot feel any inclination to part with money for any other purpose whatever, althoug I consider the dog as a verry valueable present—an would give any thing that I could spare, to get him here, I do not know whether Doctr Thornton will send for the one you offer him to him or not, as he appears to make but light of the present, he would much rather you would give him your merino ram &c. &c. &c.
          The Doctr askd me whether I would have the male or female I answered, that which one mr Jefferson chuse to give me I wold be Satisfied with.
           Sir, I wish to sell one of my three quarter bread rams, and as Mr J. W. Eppes asked me several times last winter to sell him one of them, I would him wish him to know that one of them is now to be sold, I expect to get 500 Do 
                  llars for him, as he is thought by all that has seen both. both that he is a finer sheep than any of the fourteen that Colo. Humphreys brought here, or any of the 12 lately from Lisbon, his wool is as fine, and in fact said by some to be finer, than any ever seen in this place, his fleece weighs 6lbs 12oz partly washed before shorn and the best English Sheep Shearer in this place assured me that there is more than a half pound left on him in shearing as I do not know where a letter would find mr Eppes, will you Sir be so good 
                  as to communicate this to him, and I
			 would wish to have an answer as soon as it could be most convenient, as Mr John C. C Scott of Vir 
                  Virginnia 
                  as has offered me 150 Dollars for the season of him, and I believe he would give me 200 Dollars, if I would consent to let him. I will send you a sample of the wool to compare with the wool of your imported ram
          
            Sir your humble Servt
            
                  Joseph Dougherty
          
        